Citation Nr: 1201342	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-34 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for multiple lipomas and contact dermatitis has been submitted and, if so, whether service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for headaches, also claimed as secondary to a service-connected low back disability, has been submitted and, if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral shoulder disabilities, also claimed as secondary to a service-connected low back disability.

4.  Entitlement to an increased rating for a low back disability greater than 20 percent prior to May 3, 2007 and greater than 40 percent from May 3, 2007.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2005 (low back), June 2008 (skin and headaches) and September 2009 (shoulders) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran had a hearing before the Board in September 2011 and the transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  The Board finds that the Veteran has indicated he is not currently working because of his service-connected low back disability.  Accordingly, the Board finds TDIU has been reasonably raised by the record.

The issues of entitlement to service connection for multiple lipomas and chronic dermatitis, headaches, bilateral shoulders and entitlement to an increased rating for a low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An October 1981 rating decision, in pertinent part, denied service connection for a skin condition finding the condition pre-existed service and was not aggravated therein.

2.  A May 1994 rating decision, in pertinent part, denied service connection for a skin condition claimed as secondary to Agent Orange exposure finding no current diagnosis of a presumptive skin condition and no medical evidence linking any current skin disorder to the Veteran's military service. 

3.  A November 2005 rating decision denied, in pertinent part, the Veteran's claim seeking entitlement to service connection for a skin condition finding no new and material evidence had been submitted; the rating decision also denied the Veteran's claim seeking entitlement to service connection for headaches finding no medical evidence linking the diagnosis to the Veteran's military service or to a service-connected disability.  

4.  The Veteran did not timely appeal the October 1981, May 1994 or November 2005 rating decisions.

5.  Evidence received since the final November 2005 decision raises a reasonable possibility of substantiating the claims.

CONCLUSION OF LAW

The November 2005 rating decision that denied the claims for entitlement to service connection for a skin disorder and chronic headaches is final, but evidence received since November 2005 in relation to the claims is new and material, and, therefore the claims may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Over the years, the Veteran has filed claims seeking entitlement to service connection for a skin disorder and chronic headaches on various different theories throughout time.

Initially, the Veteran sought service connection for a skin condition in 1981, which was denied in an October 1981 rating decision.  At that time, the RO determined the Veteran's skin inclusion cyst-epidermal pre-existed service and was not aggravated therein.  Thereafter, the Veteran specifically claimed service connection for a skin condition secondary to Agent Orange exposure in light of his Vietnam service.  The claim was denied in a May 1994 rating decision finding the Veteran did not have a skin condition presumptively associated with Agent Orange exposure. 

The Veteran then claimed a skin condition and headaches, which was denied in November 2005 finding no new and material evidence had been submitted (with regard to the skin claim) and no medical nexus had been submitted associating the Veteran's headaches or skin conditions to service.  In that same rating decision, the RO also denied an increased rating claim (back).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

The Veteran never appealed any of the past rating decisions.  The Veteran also did not within that one year period following the November 2005 decision submit any additional evidence, and neither was any additional evidence received pertaining to the skin or headache issues, within that one-year period, to vitiate the finality of the decision resulting upon non-perfection of that appeal within one year, to allow for continuation or non-finality of that claim.  38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  With regard to the November 2005 denials, the Board notes the Veteran did timely appeal the increased rating claim in a February 2006 statement, but did not at that time mention the skin or headaches claim.  Indeed, the Veteran did not indicate disagreement with the November 2005 denial pertinent to the skin and headaches claims until June 2007, well over one year after the November 2005 denial.  Accordingly, the RO rightfully treated the June 2007 statement as a new petition to reopen the claims.  This appeal followed.  For these reasons, the Board finds the November 2005 rating decision final.

At the time of the November 2005 decision, the record included service treatment records, VA examinations, and VA outpatient treatment records.  

Service treatment records indicate the Veteran did receive multiple treatments throughout his service to remove lipomas on various parts of his body.  The record also indicates the Veteran complained of headaches on at least two occasions.  The Veteran also suffered injuries in two incidents; in October 1971 when he was hit by a truck with multiple contusions on his back and neck and in January 1970 when he was injured in a fight, fracturing his nose.  The Veteran's February 1972 separation examination reveals no abnormalities on discharge other than some scars.

VA outpatient treatment records show sporadic treatment for lipomas as early as June 1980 and treatment for headaches as early as 1985.  More recent VA outpatient treatment records indicate, however, the Veteran did not complain of "chronic" headaches until 1999.  The Veteran was also afforded a VA skin examination in April 1993 where the examiner merely noted the Veteran's military history and current diagnose of multiple lipomas, contact dermatitis and tinea versicolor.  

Potentially relevant evidence received since the November 2005 decision includes: (1) VA outpatient treatment records from 2005 to April 2011; (2) the Veteran's testimony before the Board in September 2011; and (3) Social Security Administration (SSA) records associated with the Veteran's grant of disability benefits.  

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has provided multiple theories as to why he feels his claims are service connected.  The Veteran mainly contends, however, that all these conditions were first treated and diagnosed in the military and, therefore, should be service connected.  Alternatively, the Veteran believes his chronic headaches are associated with his service-connected low back disabilities.

Again, evidence of record at the time of the November 2005 last final denial included service treatment records detailing the Veteran's in-service treatment for his conditions and post-service treatment records showing current diagnoses and treatment for these conditions.  There was no evidence linking any of the Veteran's skin or headaches to service.

Since November 2005, VA outpatient treatment records records show continuing treatment for various skin diagnoses and headaches.  The Veteran testified before the Board in September 2011 that he never had skin problems before service.

Significantly, in June 2009, a VA physician opined the Veteran's headaches "seem more related to" the Veteran's spine joint and muscle pain.  This evidence could reasonably substantiate a claim based on consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.

In short, the new evidence shows the Veteran may have other skin conditions never considered by the RO in a prior rating decision; the new evidence shows at least one physician found a possible connection between the Veteran's headaches and his back pain; and the new evidence indicates the Veteran's contentions that he never had skin problems prior to service.

While the evidence is not dispositive, the Board finds the entire record triggers VA's duty to provide appropriate examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the claims seeking entitlement to service connection for a skin disorder, a low back disorder and sinusitis are reopened. 

In light of the favorable opinion here, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for multiple lipomas and contact dermatitis is reopened and to that extent the claim is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for chronic headaches is reopened and to that extent the claim is granted.


REMAND

The Veteran claims his chronic headaches, skin conditions, and bilateral shoulder problems are attributable to his military service, or in the alternative, to his service connected low back disability.  He further contends his low back disability is worse than currently rated.

Chronic Headaches

As explained above, the Veteran's service treatment records indicate the Veteran complained of and was treated for headaches during active duty on two occasions: in February 1970 and again in November 1971.  At both times, it appears headaches were associated with a sore throat.  However, that the Veteran was in two accidents on active duty.  In October 1971, he was hit by a truck suffering contusions to his back and neck.  In January 1970, he was in a fight, which resulted in a fractured nose.  The Veteran was never diagnosed with "chronic" headaches on active duty, however, and no defect was noted on the Veteran's February 1972 separation examination.

After service, complaints of headaches are seen in VA outpatient treatment records as early as 1985, over a decade after service.  The Veteran complained of "chronic" headaches, however, beginning in 1999.  A June 2009 VA outpatient treatment record indicates the Veteran's headaches "seem to be" associated with the Veteran's spine joint and muscle pain.

In addition to direct service connection, service connection may be established where a disorder is found to have been caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

In light of the June 2009 opinion indicating a possible connection between the Veteran's headaches and his spine disability, and in light of service treatment records indicating the Veteran was treated for headaches while on active duty, a VA examination is required to ascertain whether the Veteran has chronic headaches and whether any such chronic condition was due to the Veteran's service or another service-connected disability.  McLendon, 20 Vet. App. at 79.

Skin

The Veteran's service treatment records show significant treatment for and excisions of multiple lipomas during his active duty.  Unlike the 1981 rating decision, however, the Board finds no indication that these lipomas existed prior to service on the face of the treatment records.

After service, treatment for lipomas, dermatitis, tinea versicolor and other skin disorders continued as early as 1980.  Although the Veteran was provided a VA examination in 1993, the examiner did not proffer an opinion as to whether the Veteran's skin diagnoses could be related to his military service.  In light of the extensive in-service and post-service treatment, the Board finds a VA examination is necessary.  McLendon, 20 Vet. App. 79.

Shoulders

As noted above, the Veteran was in two major accidents on active duty.  In January 1970, the Veteran was in a fight, which led to a nose fracture and in October 1971 the Veteran was hit by a truck suffering contusions to his back and neck.  The Veteran never specifically complained of or was treated for, however, shoulder related symptoms in the military.  

The Veteran believes he may have hurt his shoulders in the truck accident, but at the very least feels his current shoulder disorders are attributable to his service-connected back disability.  Complicating matters, the Veteran was also in a post-service motor vehicle accident (MVA). 

The Veteran was afforded a VA examination in May 2009 where the examiner diagnosed the Veteran with bilateral rotator cuff tears and tenosynivitis, but found the conditions were not caused by the Veteran's service-connected back disability.  The examiner reviewed the claims folder and indicated in a July 2009 addendum no additional changes to the opinion.  Indeed, the examiner indicated the Veteran conceded his shoulder pain was aggravated by his more recent post-service MVA.

The examiner did not address whether the Veteran's bilateral shoulder conditions were aggravated by the Veteran's low back disability and, therefore, the Board concludes the VA examination is inadequate.  A new VA examination is indicated.

Lumbar Spine

The Veteran claims his low back disability has been equally severe throughout the appellate time frame to include radicular pain into his extremities. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination in March 2011.  At that time, the examiner noted the Veteran's complaints of radicular pain, but found no neurological abnormality.  In contrast, the Board notes the Veteran is currently receiving SSA disability benefits in part for a low back disorder and resulting peripheral neuropathy.

The Veteran indicated in an April 2011 statement that he believes the VA examiner did not fully understand the nature of his complaints and overall he felt the examination was inadequate.  The Board does not find any indication of an inadequate examination on the report, but in light of the inconsistent medical evidence with regard to whether the Veteran's low back disability is manifested by neurological abnormalities, the Board finds a new VA examination is warranted to resolve the conflicting evidence.

TDIU

The Veteran testified before the Board that he ceased working as a driver in 2000 because of his low back disability.  Accordingly, the issue of TDIU, is before the Board.  The RO should complete any development necessary to adjudicate the Veteran's TDIU claim.  See Rice, 22 Vet. App. 447.

Service connection is in effect for a low back disability, rated 40 percent disabling, and residuals of a fracture, right third metacarpal, rated 0 percent.  The Veteran does not meet the schedular prerequisites for assignment of a total rating for compensation purposes.  38 C.F.R. § 4.16(a).  While that is the case, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the Director of the VA Compensation and Pension Service (C&P) may award TDIU.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Where the Veteran does not meet the percentage requirements, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  A VA medical opinion has not yet been obtained as to whether or not his service-connected disabilities in combination render him unemployable.

VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Thus, the TDIU claim must be remanded for a VA examination. 

The RO should also take this opportunity to obtain any recent VA outpatient treatment records from April 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide names and addresses of all medical care providers who treated him for skin, headache, shoulder or back complaints since 2006.  After securing the necessary release, obtain those records.  The AMC/RO should also obtain the Veteran's medical records for treatment from the VA Medical Center from April 2011 to the present.  

2.  After obtaining the above records, to the extent available, schedule the Veteran for an orthopedic examination for the claimed bilateral shoulder conditions, to determine the extent and likely etiology of any shoulder condition(s) found.  All indicated tests should be performed and the claims folder must be provided to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following questions:  

(a) Is it at least as likely as not (50 percent probability or greater) that any disability affecting either shoulder was incurred in or aggravated by service, to include the October 1971 truck accident or the January 1970 fist fight?  

(b) If the answer to (a) is no, is it at least as likely as not (50 percent probability or greater) that any disability affecting either shoulder was caused by the Veteran's service-connected low back disability?  

(c) If the answer to (b) is no, is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected back disability aggravated any disability affecting either shoulder?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of shoulder disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate dermatological VA examination for his claimed skin disorders to determine the extent and likely etiology of any skin condition(s) found.  All indicated tests should be performed and the claims folder must be provided to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following questions: 

Does the Veteran have any diagnosable skin condition, to include multiple lipomas or dermatitis?

(a)  if so, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had the skin disorder prior to his entry onto active duty? 

(b)  if the answer to (a) is yes, does the evidence clearly and unmistakably (i.e., it is undebatable) show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify any such evidence with specificity. 

(c)  if the answer to either (a) or (b) is no, is it at least as likely as not (a 50 percent or better probability) that the diagnosable disorder began during service in light of in-service treatment for multiple lipomas? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After obtaining the above records, to the extent available, schedule the Veteran for a neurological examination for the claimed chronic headaches, to determine the extent and likely etiology of the Veteran's headaches.  All indicated tests should be performed and the claims folder must be provided to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following questions:  

(a) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed headache disability was incurred in or aggravated by service, to include the October 1971 truck accident or the January 1970 fist fight?  

(b) If the answer to (a) is no, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed headache disability was caused by the Veteran's service-connected low back disability?  

(c) If the answer to (b) is no, is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected back disability aggravated any currently diagnosed headache disability?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of headache disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic and neurologic examination to ascertain the current severity of the Veteran's low back disability and any neurological manifestations thereof.  All indicated tests should be performed and the claims folder must be provided to the examiners for review

The examiners should note in the examination report all pertinent pathology associated with the service-connected low back disability.  In particular, any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  

The neurologic examiner should opine as to whether the Veteran has a neurological abnormality and, if so, what nerve(s) is/are affected and whether the disorder is "mild," "moderate" or "severe," fully explaining the rationale behind any opinion rendered.

The orthopedic examiner should note whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes that the Veteran has experienced in the past year due to this spine disability.

In addition, the examiners should discuss whether the Veteran's service-connected back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

The examiners should provide an opinion as to the overall effect, if any, the Veteran's service-connected disabilities (low back disability, rated 40 percent disabling; residuals, fracture third metacarpal, right hand, rated 0 percent) have on his ability to obtain and retain employment; that is, whether they would preclude an average person from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After completion of the examinations, if the Veteran fails to meet the schedular requirements for TDIU and there is evidence that the service-connected disabilities preclude employment, the AMC/RO should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  

7.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


